ON MOTION FOR REHEARING.
GRAVES, Presiding Judge.
Appellant’s motion for rehearing herein stresses one proposition relative to the proof presented.
It was shown by one witness that at the time of the search of the appellant's home there was present an unidentified person, other than the appellant’s wife, who was designated as a “young man.” By another witness it was shown that there was no person present at the time of the search other than the appellant’s wife. Outside of the area at such time many people “were standing around like blackbirds.” It is the appellant’s contention that under the outstanding hypothesis rule it was the state’s duty to show by testimony that the young man presumably present at the time of the search was not connected with the possession of the liquor.
This being a case of circumstantial evidence, it seems plain that the person who lived at such house was surely connected with the possession of this large amount of liquor found under the house as described in the original opinion herein.
We are cited to the cause of Maddox v. State, 156 Tex. Cr. Rep. 151, 240 S. W. (2d) 319, in which it was held that since the accused not being present at the time of the search of his apartment, which was rented by his mother and occupied by her, his uncle and two of his sisters, it would have been incumbent upon the state to show that the accused had some control of, as well as an opportunity to have possessed the liquor described. We do not think that case is in point herein.
In the case of Peters v. State, 142 Tex. Cr. R. 146, 151 S.W. (2d) 594, it was held that for an outstanding hypothesis to be raised, such as required proof that others so situated did not have possession of the house where the liquor was found, it was necessary to show that such other person had an equal opportunity with the accused in order to give weight to the testimony that the accused lived at such place but that others with equal.-opportunity also lived there. The Peters case just above referred to is not of value to the appellant herein.
We do not think the mere fact that one witness testified that *154a young man was staying there at the time of the search of the house would raise the outstanding hypothesis relative to such young man's ownership or possession of the liquor found in such quantity under the home of the appellant who was seen there at such place and whose wife was present therein at the time the search was made.
Believing that this cause has been properly decided, the motion for rehearing is therefore overruled.